Title: To George Washington from Brigadier General John Lacey, Jr., 21 March 1778
From: Lacey, John Jr.
To: Washington, George

 

Dear Genl
Camp Doylestown [Pa.] March 21st 1778

I have just recd your favour the 20th Inst. I have ordered my Horse some days since (which is fifteen in number) on the different Roads, to keep pretty low down, in order to prevent the Quakers going into the City, I have ordered them, if they refuse to stop when hailed to fire upon them, and to leave their Corps laying in the Road—I shall detach other parties of foot immediately on the different roads.
The Cumberland Militia leaves me this day the York in a few days.
Inclosed is a return of my Brigade, I am doing everything in my power to move the flour from the Mills near Newtown. I am Dear Sir your Excellency’s Most obet Hble Servt

John Lacey jur

